Exhibit 10.6

EXECUTION VERSION

 

 

 

GUARANTY AND COLLATERAL AGREEMENT

dated as of

August 4, 2016

by and among

STONEMOR PARTNERS L.P.,

STONEMOR OPERATING LLC,

the other Grantors from time to time party hereto,

and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

Guaranty and Collateral Agreement – StoneMor Operating LLC

60799005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

1.1

 

Terms Defined in UCC

     1   

1.2

 

Definitions of Certain Terms Used Herein

     1   

1.3

 

Terms Generally

     5    ARTICLE II    GUARANTY   

2.1

 

Guaranty

     6   

2.2

 

Guaranty Absolute and Unconditional

     6   

2.3

 

Waivers

     6   

2.4

 

Subordination of Subrogation

     7   

2.5

 

Contribution with Respect to Guaranteed Obligations

     7   

2.6

 

Limitation of Guaranty

     8   

2.7

 

Reinstatement; Stay of Acceleration

     8   

2.8

 

Taxes

     8   

2.9

 

Reliance

     8   

2.10

 

Currency

     9   

2.11

 

Keepwell

     9    ARTICLE III    GRANT OF SECURITY INTEREST    ARTICLE IV   
REPRESENTATIONS AND WARRANTIES   

4.1

 

Title, Authorization, Validity and Enforceability

     9   

4.2

 

Conflicting Laws and Contracts

     10   

4.3

 

Principal Location

     10   

4.4

 

No Other Names; Etc

     10   

4.5

 

Federal Employer Identification Number; State Organization Number; Jurisdiction
of Organization

     10   

4.6

 

Property Locations

     10   

4.7

 

Reserved

     10   

4.8

 

Reserved

     11   

4.9

 

Filing Requirements

     11   

4.10

 

No Financing Statements, Security Agreements

     11   

4.11

 

Pledged Securities and Other Investment Property

     11   

4.12

 

Intellectual Property

     11   

4.13

 

Deposit Accounts and Securities Accounts

     11   

4.14

 

Commercial Tort Claims

     11   

4.15

 

Specific Collateral

     12   

4.16

 

Enforcement

     12   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS   

5.1

 

General

     12   

5.2

 

Receivables

     14   

5.3

 

Maintenance of Goods

     14   

5.4

 

Instruments, Securities, Chattel Paper, Documents and Pledged Deposits

     15   

5.5

 

Uncertificated Securities and Certain Other Investment Property

     15   

5.6

 

Stock and Other Ownership Interests

     15   

5.7

 

Deposit Accounts and Securities Accounts

     16   

5.8

 

Letter-of-Credit Rights

     16   

5.9

 

Federal, State or Municipal Claims

     16   

5.10

 

No Interference

     16   

5.11

 

Insurance

     17   

5.12

 

Intellectual Property

     17   

5.13

 

Commercial Tort Claims

     17   

5.14

 

Landlord/Bailee Agreements

     17   

5.15

 

Updating of Exhibits to Agreement

     18    ARTICLE VI    DEFAULT   

6.1

 

Default

     18   

6.2

 

Remedies

     18   

6.3

 

Grantors’ Obligations Upon Default

     20   

6.4

 

License

     20    ARTICLE VII    WAIVERS, AMENDMENTS AND REMEDIES    ARTICLE VIII   
PROCEEDS; COLLECTION OF RECEIVABLES   

8.1

 

Lockboxes

     21   

8.2

 

Collection of Receivables

     21   

8.3

 

Special Collateral Account

     21   

8.4

 

Application of Proceeds

     21   

8.5

 

Cemetery Laws

     21    ARTICLE IX    GENERAL PROVISIONS   

9.1

 

Notice of Disposition of Collateral; Condition of Collateral

     22   

9.2

 

Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral

     22   

9.3

 

Compromises and Collection of Collateral

     23   

9.4

 

Secured Party Performance of Grantor’s Obligations

     23   

9.5

 

Authorization for Secured Party to Take Certain Action

     23   

 

ii



--------------------------------------------------------------------------------

9.6

 

Specific Performance of Certain Covenants

     24   

9.7

 

Use and Possession of Certain Premises

     24   

9.8

 

Cemetery Laws

     24   

9.9

 

Reinstatement

     24   

9.10

 

Benefit of Agreement

     25   

9.11

 

Survival of Representations

     25   

9.12

 

Expenses

     25   

9.13

 

Headings

     25   

9.14

 

Termination

     25   

9.15

 

Entire Agreement

     25   

9.16

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     26   

9.17

 

Indemnity

     26   

9.18

 

Subordination of Intercompany Indebtedness

     27   

9.19

 

Severability

     27   

9.20

 

Counterparts

     27    ARTICLE X    NOTICES   

10.1

 

Sending Notices

     28   

10.2

 

Change in Address for Notices

     28    ARTICLE XI    THE ADMINISTRATIVE AGENT   

EXHIBITS

 

Exhibit A

 

Names and Locations

Exhibit B

 

Intellectual Property

Exhibit C

 

Reserved

Exhibit D

 

Investment Property

Exhibit E

 

Filing Offices

Exhibit F

 

Commercial Tort Claims

Exhibit G

 

Grantor Information

Exhibit H

 

Deposit Accounts and Securities Accounts

Exhibit I

 

Form of Amendment

Exhibit J

 

Form of Supplement

 

iii



--------------------------------------------------------------------------------

THIS GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”) is entered into as of
August 4, 2016 by and among STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Administrative Borrower”), the other Grantors from time
to time party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association, in its capacity as administrative agent (the “Administrative
Agent”) for itself and for the Secured Parties.

WHEREAS, the Administrative Borrower, the other Borrowers, the Administrative
Agent and the Lenders are entering into that certain Credit Agreement, dated as
of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing for
certain extensions of credit and other financial accommodations to be made by
the Lenders to or for the benefit of the Borrowers; and

WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the
Grantors enter into this Agreement.

ACCORDINGLY, in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and the Lenders to extend credit to the
Borrowers under the Credit Agreement, the Grantors hereby agree with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

Terms Defined in the Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.1 Terms Defined in UCC. The following terms have the meanings given to them in
the UCC: “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Control”,
“Deposit Account”, “Documents”, “Equipment”, “Farm Products”, “Financial
Assets”, “Fixture”, “General Intangible”, “Goods”, “Health-Care-Insurance
Receivable”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Securities Account”, “Security” and “Supporting
Obligation”.

1.2 Definitions of Certain Terms Used Herein. As used in this Agreement, the
following terms shall have the following meanings:

“Allocable Amount” has the meaning assigned to such term in Section 2.5.

“Amendment” has the meaning assigned to such term in Section 5.4.

“Collateral” means all cash, Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Patents, Pledged Deposits, Securities,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided, however, in no case shall “Collateral” include any Excluded
Property.



--------------------------------------------------------------------------------

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit F.

“Control Agreement” means, with respect to any Deposit Account or any Securities
Account, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained and the Grantor maintaining
such account, as applicable, effective to grant Control over such account to the
Administrative Agent.

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Grantor.

“Controlled Securities Account” means each Securities Account (including all
Financial Assets held therein and all certificates and instruments, if any,
representing or evidencing such Financial Assets) that is the subject of an
effective Control Agreement and that is maintained by any Grantor with a
securities intermediary.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 6.1.

“Excluded Accounts” has the meaning assigned to such term in Section 5.7.

“Excluded Property” means (a) all Excluded Accounts, including all Trust
Accounts, together with any proceeds of a Grantor’s Receivables that are
required by law to be placed into a Trust Account for the benefit of the
applicable account debtors and all such funds held in Trust Accounts from time
to time (but excluding, in any case, such funds that any Grantor has a right to
demand payment of, or is otherwise entitled to a distribution, whether the
corpus, income or proceeds of a Trust Account, in each case, in accordance with
applicable law, and such right shall not be deemed to be Excluded Property, but
shall instead be treated for all purposes hereunder as a General Intangible),
(b) any of the Equity Interests of a First Tier Foreign Subsidiary in excess of
65% of the voting power of all classes of Equity Interests of such First Tier
Foreign Subsidiary entitled to vote; provided, however, that immediately upon
the amendment of the Code or other change in circumstances that would allow the
pledge of a greater percentage of the voting power of Equity Interests in a
First Tier Foreign Subsidiary without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of Equity Interests of such First Tier Foreign
Subsidiary, (c) assets that may not be pledged as a matter of law or without
prior approval of any Governmental Authorities (unless such approval has been
obtained), (d) motor vehicles and similar assets subject to a certificate of
title in the United States, (e) Excluded Real Property, (f) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law, (g) any lease, license, contract, permit, authorization
or agreement to which any Grantor is a party

 

2



--------------------------------------------------------------------------------

or any of its rights or interests thereunder if and to the extent and for so
long as the grant of a security interest therein shall constitute or result in
(1) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (2) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, permit,
authorization or agreement (unless such law, rule, regulation, term, provision
or condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; provided, however, that the Collateral shall
include (and such security interest shall attach) immediately at such time as
the contractual or legal prohibitions described in this clause (g) shall no
longer be applicable and to the extent severable, shall attach immediately to
any portion of such lease, license, contract, permit, authorization or agreement
not subject to the prohibitions specified above without further action of any
party, (h) assets subject to a Lien securing Indebtedness permitted by
Section 6.01(e) of the Credit Agreement to the extent (and only for so long as)
the documents related to such Lien prohibit the attachment of a security
interest under the Collateral Documents, (i) margin stock and (j) those assets
(including owned or leased real property that is not included in the definition
of “Excluded Real Property”) as to which the Administrative Agent shall
determine that the costs of obtaining such security interest are excessive in
relation to the value of the security to be afforded thereby.

“Excluded Real Property” means (a) owned and leased real property (including
real property operated, or to be operated, as a cemetery, crematory or funeral
home) that may not be pledged as a matter of law or without prior approval of
any Governmental Authorities or third person (unless such approval has been
obtained), (b) owned and leased real property that is not operated, and is not
intended to be operated, as a cemetery, crematory or funeral home (including
corporate and sales offices that are not located at a cemetery, crematory or
funeral home property) and (c) subject to Section 5.1.7, all owned and leased
real property of the Grantors located in the Commonwealth of Puerto Rico.

“Grantors” means the Partnership, the Administrative Borrower, the other
Borrowers and the Guarantors.

“Guarantors” means the Partnership, the Administrative Borrower, the other
Borrowers and any additional Subsidiaries designated as a Guarantor from time to
time in accordance with Section 5.11 of the Credit Agreement, whether now
existing or hereafter formed or acquired which become parties to this Agreement
from time to time, in accordance with the terms of the Credit Agreement, by
executing a supplement hereto (each, a “Supplement”) in substantially the form
of Exhibit J (with such modifications as shall be reasonably acceptable to the
Administrative Agent).

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.1.

“Guarantor Payment” has the meaning assigned to such term in Section 2.5.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Insolvency Event” has the meaning assigned to such term in Section 9.18.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

 

3



--------------------------------------------------------------------------------

“Intercompany Indebtedness” has the meaning assigned to such term in
Section 9.18.

“Landlord/Bailee Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Obligor” has the meaning assigned to such term in Section 9.18.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Patents,
Pledged Deposits, Supporting Obligations and Trademarks, including, without
limitation, all cash on hand, letters of credit, Stock Rights or any other
deposits (general or special, time or demand, provisional or final) with any
bank or other financial institution, it being intended that the Collateral
include all real and personal property of the Grantors, subject to the
limitations contained in Article III; provided, however, in no case shall “Other
Collateral” include any Excluded Property.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor;
(e) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

“Payment in Full” or “Paid in Full” means that all Obligations, Guaranteed
Obligations or Secured Obligations, as the case may be (other than, in each
case, Unliquidated Obligations) have been paid in full in cash or other
consideration acceptable in writing by the Administrative Agent (to the extent
such other consideration is consented to by the Required Lenders).

“Permitted Property Location” has the meaning assigned to such term in
Section 4.6.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors constituting, or intending to constitute, Collateral,
whether or not physically delivered to the Administrative Agent pursuant to this
Agreement.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

“Qualified ECP Guarantor” means, in respect of any Applicable Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
Guaranty or grant of security interest hereunder becomes effective with respect
to such Applicable Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any

 

4



--------------------------------------------------------------------------------

regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.

“Supplement” has the meaning assigned to such term in the definition of
“Guarantors.”

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and

 

5



--------------------------------------------------------------------------------

properties, including cash, securities, accounts and contract rights, and
(g) all certificates and other required deliverables and submissions made by an
officer of any Grantor shall be deemed for all purposes to be made by such
person solely in such person’s capacity as an officer of such Grantor and not in
such person’s individual capacity.

ARTICLE II

GUARANTY

2.1 Guaranty. Each of the Guarantors hereby, jointly and severally with the
other Guarantors, irrevocably and unconditionally, as a primary obligor and not
only a surety, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties, the full and punctual payment and performance when due
(whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise) of the Secured Obligations, whether existing on the
date hereof or hereinafter incurred or created (collectively, the “Guaranteed
Obligations”). Each of the Guarantors hereby agrees that this Guaranty is a
guaranty of payment and not of collection.

2.2 Guaranty Absolute and Unconditional. Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Guaranty are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Guaranty, in each case, except as otherwise agreed in
writing by the Administrative Agent): (i) any modification, amendment or
supplement to any Loan Document, any Swap Agreement or any Treasury Services
Agreement, including, without limitation, any increase in the amount of, or the
interest rates applicable to, any of the Guaranteed Obligations; (ii) any
release, settlement, waiver, subordination or modification of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of security for the
Guaranteed Obligations; (iii) any change in the corporate, limited liability
company or other existence, structure or ownership of any Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of any Borrower or any
other guarantor of any of the Guaranteed Obligations; (iv) the existence of any
claim, setoff or other rights which the Guarantors may have at any time against
any Person, whether in connection herewith or in connection with any unrelated
transactions; (v) the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations; (vi) the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or (vii) any other defense that might otherwise constitute a legal or equitable
discharge of any Borrower, any other Guarantor or any Subsidiaries, in each
case, other than the Payment in Full of the Guaranteed Obligations.

2.3 Waivers. Each Guarantor hereby unconditionally and irrevocably waives and
agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any

 

6



--------------------------------------------------------------------------------

kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of a Borrower or any other
Guarantor. Each Guarantor further unconditionally and irrevocably agrees not to
assert any claim, defense, setoff or counterclaim it may have against any other
Loan Party or set off any of its obligations to such other Loan Party against
obligations of such Loan Party to such Guarantor. No obligation of any Guarantor
hereunder shall be discharged other than by Payment in Full of the Guaranteed
Obligations. Each Guarantor further waives any right such Guarantor may have
under any applicable law to require any Secured Party to seek recourse first
against any Borrower or any other Person, or to realize upon any Collateral for
any of the Guaranteed Obligations, as a condition precedent to enforcing such
Guarantor’s liability and obligations under this Guaranty.

2.4 Subordination of Subrogation. Until the termination of this Agreement in
accordance with Section 9.14, the Guarantors (i) shall have no right of
subrogation with respect to the Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any of the Secured Parties now have or may hereafter
have against any Borrower, any endorser or any guarantor of all or any part of
the Guaranteed Obligations or any other Person, and until such time the
Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to the Secured Parties to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrowers to the Secured Parties, the Issuing Bank or the Administrative Agent.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the Payment in Full of the Guaranteed Obligations until
the Guaranteed Obligations are Paid in Full and (B) waives any and all defenses
available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are Paid in Full. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Secured Parties and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Secured Parties and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 2.4.

2.5 Contribution with Respect to Guaranteed Obligations.

2.5.1 To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s Allocable Amount
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Guarantors as determined immediately
prior to the making of such Guarantor Payment, then, following Payment in Full
of the Guarantor Payment and the Guaranteed Obligations, and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are Cash Collateralized, and the Credit Agreement, the Swap Agreements
and the Treasury Services Agreements have terminated, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

7



--------------------------------------------------------------------------------

2.5.2 As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

2.5.3 This Section 2.5 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 2.5 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

2.5.4 The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

2.5.5 The rights of the indemnifying Guarantors against other Guarantors under
this Section 2.5 shall be exercisable upon Payment in Full of the Guaranteed
Obligations and the termination or expiry (or in the case of all Letters of
Credit, Cash Collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement and the termination of the Credit Agreement, the Swap
Agreements and the Treasury Services Agreements.

2.6 Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

2.7 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower or any Affiliate thereof, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.

2.8 Taxes. Each payment of the Guaranteed Obligations will be made by each
Guarantor in accordance with, and subject to the terms of, Section 2.17 of the
Credit Agreement.

2.9 Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrowers, each other Guarantor and
any other guarantor, maker

 

8



--------------------------------------------------------------------------------

or endorser of any Guaranteed Obligation or any part thereof, and of all other
circumstances bearing upon the risk of nonpayment of any Guaranteed Obligation
or any part thereof that diligent inquiry would reveal, and each Guarantor
hereby agrees that no Secured Party shall have any duty to advise any Guarantor
of information known to it regarding such condition or any such circumstances.
In the event any Secured Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any Guarantor, such
Secured Party shall be under no obligation to (a) undertake any investigation
not a part of its regular business routine, (b) disclose any information that
such Secured Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) make any future
disclosures of such information or any other information to any Guarantor.

2.10 Currency. The parties hereto acknowledge and agree that each of the
Guaranteed Obligations shall be due and payable in Dollars.

2.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Applicable Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.11, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.11 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s obligations under this Guaranty in accordance with the terms hereof.
Each Qualified ECP Guarantor intends that this Section 2.11 constitute, and this
Section 2.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby pledges, assigns and grants to the
Administrative Agent, for the benefit of the Secured Parties, a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Grantors represents and warrants to the Administrative Agent and the
Secured Parties that:

4.1 Title, Authorization, Validity and Enforceability. Such Grantor has good and
valid rights in or the power to transfer the Collateral owned by it and title to
the Collateral with respect to which it has purported to grant a security
interest hereunder, free and clear of all Liens except for Liens permitted under
Section 6.02 of the Credit Agreement, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative

 

9



--------------------------------------------------------------------------------

Agent the security interest in such Collateral pursuant hereto. The execution
and delivery by such Grantor of this Agreement have been duly authorized by
proper corporate, limited liability company, limited partnership or partnership,
as applicable, proceedings, and this Agreement constitutes a legal, valid and
binding obligation of such Grantor and creates a security interest which is
enforceable against such Grantor in all Collateral it now owns or hereafter
acquires, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law), and
(iii) requirements of reasonableness, good faith and fair dealing. When
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed in Exhibit E, the Administrative Agent will have
a perfected first priority Lien on the Collateral owned by such Grantor in which
a Lien may be perfected by filing of a financing statement under the UCC,
subject to Liens permitted under Section 6.02 of the Credit Agreement.

4.2 Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Agreement, the creation and perfection of the security interest
in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate (i) any applicable law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Grantor or (ii) such
Grantor’s charter, articles or certificate of incorporation, partnership
agreement or by-laws (or similar constitutive documents), or (iii) the
provisions of any material indenture, instrument or agreement to which such
Grantor is a party or is subject, or by which it, or its property may be bound
or affected, or conflict with or constitute a default thereunder, or result in
or require the creation or imposition of any Lien in, of or on the property of
such Grantor pursuant to the terms of any such indenture, instrument or
agreement (other than any Lien of the Administrative Agent on behalf of the
Secured Parties).

4.3 Principal Location. Such Grantor’s location of its place of business (if it
has only one) or its chief executive office (if it has more than one place of
business), are disclosed in Exhibit A. As of the Effective Date, such Grantor
has no other places of business except those set forth in Exhibit A or Schedule
3.05(c) or Schedule 3.05(d) to the Credit Agreement.

4.4 No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit A. The name
in which such Grantor has executed this Agreement is the exact name as it
appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.

4.5 Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit G.

4.6 Property Locations. Except with respect to Inventory, Equipment and Fixtures
(i) having a value individually less than $500,000 and $1,000,000 in the
aggregate (for all Grantors), (ii) in transit or (iii) under repair, the
Inventory, Equipment and Fixtures are located solely at the locations of such
Grantor described in Section 4.3 (each, a “Permitted Property Location”).

4.7 Reserved.

 

10



--------------------------------------------------------------------------------

4.8 Reserved.

4.9 Filing Requirements. None of the material Equipment owned by such Grantor is
covered by any certificate of title, except for motor vehicles. None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (i) motor
vehicles and (ii) Patents, Trademarks and Copyrights held by such Grantor and
described in Part C of Exhibit B.

4.10 No Financing Statements, Security Agreements. No effective financing
statement or security agreement describing all or any portion of the Collateral
naming such Grantor as debtor has been filed or is of record in any jurisdiction
except financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party and (ii) in respect of Liens permitted by
Section 6.02 of the Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.

4.11 Pledged Securities and Other Investment Property. Exhibit D sets forth a
complete and accurate list of the Instruments, Securities and other Investment
Property constituting Collateral, including all Certificates of Indebtedness.
Each Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed in Exhibit D as being owned by it, free
and clear of any Liens, except for Liens permitted by Section 6.02 of the Credit
Agreement. Each Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized and validly issued, are fully paid and non-assessable and constitute
the percentage of the issued and outstanding shares of stock (or other Equity
Interests) of the respective issuers thereof indicated in Exhibit D, (ii) with
respect to any certificates delivered to the Administrative Agent representing
an Equity Interest, either such certificates are Securities as defined in
Article 8 of the UCC of the applicable jurisdiction as a result of actions by
the issuer or otherwise, or, if such certificates are not Securities, such
Grantor has so informed the Administrative Agent so that the Administrative
Agent may take steps to perfect its security interest therein as a General
Intangible and (iii) all such Pledged Collateral held by a securities
intermediary is held in one or more Controlled Securities Accounts.

4.12 Intellectual Property. Exhibit B contains a complete and accurate listing
as of the Effective Date of all Intellectual Property of each of the Grantors
that is registered or the subject of an application for registration or
issuance. Except where the failure could not reasonably be expected to result in
a Material Adverse Effect, all of the U.S. registrations, applications for
registration or applications for issuance of the Intellectual Property are valid
and subsisting, in good standing and are recorded or in the process of being
recorded in the name of the applicable Grantor. The consummation of the
transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the Intellectual Property which could
reasonably be expected to result in a Material Adverse Effect.

4.13 Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts (other than Trust Accounts) are listed on
Exhibit H.

4.14 Commercial Tort Claims. The only existing Commercial Tort Claims of any
Grantor with a value in excess of $500,000 are those listed on Exhibit F, which
sets forth such information separately for each Grantor.

 

11



--------------------------------------------------------------------------------

4.15 Specific Collateral. None of the Collateral is or is proceeds or products
of Farm Products, As-Extracted Collateral, Health-Care-Insurance Receivables or
timber to be cut.

4.16 Enforcement. No permit, consent, approval, authorization, license,
registration, notice to or filing with any Governmental Authority or any other
Person is required for the exercise by the Administrative Agent of its rights
(including voting rights) provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally, any approvals that may be required to
be obtained from any bailees or landlords to collect the Collateral, or
compliance with (or as may be required by) applicable securities laws or
Cemetery Laws, under which consent cannot be obtained prior to such exercise of
rights or enforcement of remedies provided herein.

ARTICLE V

COVENANTS

Until this Agreement is terminated in accordance with Section 9.14, each Grantor
hereby agrees to the following:

5.1 General.

5.1.1 Reserved.

5.1.2 Taxes. Each Grantor agrees to comply with the terms of Section 5.04 of the
Credit Agreement.

5.1.3 Records and Reports. Each Grantor shall keep and maintain proper books and
records with respect to the Collateral owned by such Grantor, and furnish to the
Administrative Agent such reports relating to the Collateral as the
Administrative Agent shall from time to time reasonably request.

5.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets of the debtor whether now
owned or hereafter acquired and wheresoever located, including all accessions
thereto and proceeds thereof.” Each Grantor will take any and all

 

12



--------------------------------------------------------------------------------

actions necessary to defend title to the Collateral owned by such Grantor
against all persons and to defend the security interest of the Administrative
Agent in such Collateral and the priority thereof against any Lien not expressly
permitted under the Loan Documents.

5.1.5 Disposition of Collateral. No Grantor will Dispose of the Collateral owned
by such Grantor except Dispositions permitted pursuant to Section 6.03 of the
Credit Agreement.

5.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement; provided that, nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.

5.1.7 Puerto Rico Mortgages. If the fair market value of the real property of
the Grantors located in the Commonwealth of Puerto Rico equals or exceeds
$10,000,000, or if a Default has occurred and is then continuing, such Grantor
shall, upon the request of the Administrative Agent (a) create, perfect and
evidence a Lien on and a security interest in, all of its right, title and
interest in, to and under such real property in the Commonwealth of Puerto Rico
to the Administrative Agent for the benefit of the Secured Parties, (b) promptly
deliver all Mortgages and Mortgage Instruments with respect to such real
property in accordance with Section 5.11 of the Credit Agreement to the extent
required by the Administrative Agent, and (c) all such real property shall no
longer be considered “Excluded Real Property” or “Excluded Property.”

5.1.8 Further Assurances. Such Grantor shall furnish to the Administrative Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other documents in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent. In
addition, at any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of the Administrative
Agent obtaining or preserving the full benefits of this Agreement and of the
rights and powers herein granted, take such further action as the Administrative
Agent may reasonably request.

5.1.9 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (i) preserve its existence and corporate structure as in effect on the
Effective Date;

 

  (ii) not change its name or jurisdiction of organization;

 

  (iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit A; and

 

  (iv) (A) subject to Section 4.6, not have any Inventory, Equipment or Fixtures
at a location other than a Permitted Property Location or (B) not change its
name or taxpayer identification number,

 

13



--------------------------------------------------------------------------------

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than ten (10) days’ (or such shorter period as the Administrative
Agent may agree to in its sole discretion) prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) determined that
such event or occurrence will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(y) taken such steps (with the cooperation of such Grantor to the extent
necessary or advisable) as are necessary or advisable to properly maintain the
validity, perfection and priority of the Administrative Agent’s security
interest in the Collateral owned by such Grantor. Upon the reasonable request of
the Administrative Agent from time to time, such Grantor will provide a list of
all Permitted Property Locations and each other location where any Inventory,
Equipment, Fixtures or proceeds or products thereof are located.

5.1.10 Other Financing Statements. No Grantor will suffer to exist or authorize
the filing of any effective financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 5.1.4 and any financing statement in respect
of Liens permitted by Section 6.02 of the Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

5.2 Receivables.

5.2.1 Comingling of Receivables in Trust Accounts. Such Grantor shall not
deposit or cause to be deposited into any Trust Account any Receivables or
proceeds thereof unless required under applicable Cemetery Laws.

5.2.2 Collection of Receivables. Subject to Section 9.3, except in the ordinary
course of business of such Grantor and consistent with such Grantor’s reasonable
and good faith business judgment, each Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by such Grantor.

5.2.3 Reserved.

5.2.4 Reserved.

5.2.5 Electronic Chattel Paper. Each Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper with a
value individually of $500,000 or more in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

5.3 Maintenance of Goods. Each Grantor will do all things necessary to maintain,
preserve, protect and keep the Inventory and the Equipment owned by such Grantor
in good repair, working order and saleable condition (ordinary wear and tear and
casualty excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

14



--------------------------------------------------------------------------------

5.4 Instruments, Securities, Chattel Paper, Documents and Pledged Deposits. Each
Grantor will (i) deliver to the Administrative Agent immediately upon execution
of this Agreement the originals of all Chattel Paper (with a value,
individually, of $500,000 or more), Securities (to the extent certificated) and
Instruments (if any then exist, with a value, individually, of $500,000 or
more), in each case constituting Collateral, (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities and Instruments
constituting Collateral, (iii) upon the designation of any Pledged Deposits (as
set forth in the definition thereof) with a value, individually, of $500,000 or
more, deliver to the Administrative Agent such Pledged Deposits which are
evidenced by certificates included in the Collateral endorsed in blank, marked
with such legends and assigned as the Administrative Agent shall specify,
(iv) upon the Administrative Agent’s request, after the occurrence and during
the continuance of a Default, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral, and (v) upon the Administrative Agent’s request,
deliver to the Administrative Agent a duly executed amendment to this Agreement,
in the form of Exhibit I hereto (the “Amendment”), pursuant to which such
Grantor will pledge such additional Collateral. Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

5.5 Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Agreement. To the extent requested by the Administrative Agent, each
Grantor will use all commercially reasonable efforts, with respect to Investment
Property with a value, individually, of $250,000 or more constituting Collateral
owned by such Grantor held with a financial intermediary, to cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.

5.6 Stock and Other Ownership Interests.

5.6.1 Changes in Capital Structure of Subsidiaries. Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any Subsidiary of such
Grantor to dissolve, liquidate, retire any of its capital stock or other
Instruments or Securities evidencing ownership, reduce its capital or merge or
consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing except
to the extent permitted under the Credit Agreement.

5.6.2 Issuance of Additional Securities. Except as permitted under the Credit
Agreement, no Grantor will permit or suffer any Subsidiary to issue any
securities or other ownership interests, any right to receive the same or any
right to receive earnings, except to such Grantor or ratably to the holders of
the securities or other ownership interests of such Subsidiary.

 

15



--------------------------------------------------------------------------------

5.6.3 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of a Default and without any further consent of such Grantor.

5.6.4 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the continuance of a Default, upon notice as set forth in clause (v) of
Section 6.2, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Collateral owned by such Grantor or
any part thereof, and to receive all dividends and interest in respect of such
Pledged Collateral.

5.7 Deposit Accounts and Securities Accounts. Each Grantor shall, subject to
Section 5.17 of the Credit Agreement, (i) deposit all of its cash in Controlled
Deposit Accounts or Controlled Securities Accounts, provided, however, that each
Grantor may separately maintain (w) Trust Accounts, (x) zero-balance accounts
for the purpose of managing local disbursements, (y) payroll, employee benefits,
withholding tax and other fiduciary accounts and (z) Deposit Accounts and
Securities Accounts with a balance or value of less than or equal to $1,000,000
in the aggregate for all Grantors (the accounts described in clauses (w), (x),
(y) and (z) being referred to collectively as the “Excluded Accounts”, such
accounts not being required to be Controlled Deposit Accounts or Controlled
Securities Accounts), and (ii) subject to compliance with applicable Cemetery
Laws, maintain all of its Pledged Collateral held by a securities intermediary
in Controlled Securities Accounts. If the balance or value of the accounts
described in clause (z) above exceeds $1,000,000 in the aggregate at any time,
or if a Default has occurred and is then continuing, then the Grantors shall
promptly (but no less frequently than weekly) cause such excess to be
transferred to one or more of the Controlled Deposit Accounts or Controlled
Securities Accounts.

5.8 Letter-of-Credit Rights. Each Grantor will, upon the Administrative Agent’s
request, use commercially reasonable efforts to cause each issuer of a letter of
credit in an amount in excess of $250,000 individually, to consent to the
assignment of proceeds of such letter of credit in order to give the
Administrative Agent Control of the Letter-of-Credit Rights to such letter of
credit.

5.9 Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim involving an amount of $250,000 or more against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law. Furthermore, each Grantor will execute and deliver to the
Administrative Agent such documents, agreements and instruments, and will take
such further actions (including, without limitation, the taking of necessary
actions under the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)), which the Administrative
Agent may, from time to time, reasonably request, to ensure perfection and
priority of the Liens hereunder in respect of Accounts and General Intangibles
owing by any government or instrumentality or agency thereof, all at the expense
of the Borrowers.

5.10 No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Administrative
Agent of any one or more of such rights, powers or remedies in accordance with
this Agreement.

 

16



--------------------------------------------------------------------------------

5.11 Insurance. Each Grantor agrees to comply with the terms of Section 5.05 of
the Credit Agreement with respect to its properties.

5.12 Intellectual Property.

5.12.1 If, after the Effective Date, any Grantor obtains rights to, including,
but not limited to filing and acceptance of a statement of use or an amendment
to allege use with the United States Patent and Trademark Office, or applies for
or seeks registration of, any new patentable invention, Trademark or Copyright
in addition to the Patents, Trademarks and Copyrights described in Part C of
Exhibit B, which are all of such Grantor’s Patents, Trademarks and Copyrights as
of the Effective Date, then such Grantor shall give the Administrative Agent
prompt notice thereof. Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Agreement or any other document reasonably requested by the
Administrative Agent to evidence such security interest in a form appropriate
for recording in the applicable federal office. Each Grantor also hereby
authorizes the Administrative Agent to modify this Agreement unilaterally (i) by
amending Part C of Exhibit B to include any future Patents, Trademarks and/or
Copyrights of which the Administrative Agent receives notification from such
Grantor pursuant hereto and (ii) by recording, in addition to and not in
substitution for this Agreement, a duplicate original of this Agreement
containing in Part C of Exhibit B a description of such future Patents,
Trademarks and/or Copyrights.

5.12.2 As of the Effective Date, no Grantor has any interest in, or title to,
any Copyrights, Patents or Trademarks except as set forth in Exhibit B. This
Agreement is effective to create a valid and continuing Lien on such Copyrights,
Patents and Trademarks and, upon filing of the Confirmatory Grant of Security
Interest in Copyrights with the United States Copyright Office and filing of the
Confirmatory Grant of Security Interest in Patents and the Confirmatory Grant of
Security Interest in Trademarks with the United States Patent and Trademark
Office, and the filing of appropriate financing statements in the jurisdictions
listed in Exhibit E hereto, all action necessary or desirable to protect and
perfect the security interest in, to and on each Grantor’s Patents, Trademarks
or Copyrights has been taken and such perfected security interest is enforceable
as such as against any and all creditors of and purchasers from any Grantor.

5.13 Commercial Tort Claims. If, after the Effective Date, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor
that has arisen in the course of such Grantor’s business (with a value,
individually, of $500,000 or more) in addition to the Commercial Tort Claims
described in Exhibit F, then such Grantor shall give the Administrative Agent
prompt notice thereof. Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Agreement or any other document reasonably requested by the
Administrative Agent to evidence the grant of a security interest therein in
favor of the Administrative Agent.

5.14 Landlord/Bailee Agreements. Upon the request of the Administrative Agent
during the existence of a Default, each Grantor shall make commercially
reasonable efforts to obtain a Landlord/Bailee Agreement, from the lessor of
each leased property or bailee or consignee with respect to any warehouse or
other location where Collateral with a value in excess of $500,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, bailee or consignee
may assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent.

 

17



--------------------------------------------------------------------------------

5.15 Updating of Exhibits to Agreement. Promptly following the Administrative
Agent’s request therefor (but in no event more frequently than once per calendar
year absent the existence of a Default), the Grantors will provide to the
Administrative Agent, updated versions of the Exhibits to this Agreement
(provided that if there have been no changes to any such Exhibits since the
previous updating thereof required hereby, the Grantors shall indicate that
there has been “no change” to the applicable Exhibit(s)). Notwithstanding
anything to the contrary contained in this Agreement, to the extent a
representation and warranty contained in Article IV or a covenant contained in
this Article V relates or is subject to an Exhibit, such covenant shall be
deemed applicable as of the most recent date that is the later of (i) the
Effective Date or (ii) the date upon which the Grantors have delivered the
updated Exhibits as described above.

ARTICLE VI

DEFAULT

6.1 Default. The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement shall constitute a default (“Default”) hereunder.

6.2 Remedies. Upon the occurrence and during the continuance of a Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
subject to compliance with applicable Cemetery Laws, exercise any or all of the
following rights and remedies:

 

  (i) Those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to a Default.

 

  (ii) Those rights and remedies available to a secured party under the UCC or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

  (iii) Give notice of sole control or any other instruction under any Control
Agreement and take any action therein with respect to the Collateral covered
thereby.

 

  (iv) Without notice (except as specifically provided in Section 9.1) enter the
premises of any Grantor where any Collateral is located (through self-help and
without judicial process) to collect, receive, assemble, process, appropriate,
sell, lease, assign, grant an option or options to purchase or otherwise dispose
of, deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises of elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Administrative Agent may deem commercially reasonable.

 

  (v)

Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged

 

18



--------------------------------------------------------------------------------

  Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

6.2.1 The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

6.2.2 The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

6.2.3 Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

6.2.4 Reserved.

6.2.5 Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
any Guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

6.2.6 Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 6.2.1.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

 

19



--------------------------------------------------------------------------------

6.3 Grantors’ Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuation of a Default, subject to
compliance with applicable Cemetery Laws, each Grantor will:

 

  (i) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent;

 

  (ii) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral, or the
books and records relating thereto, or both, to remove all or any part of the
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and

 

  (iii) take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to qualify the Pledged Collateral to enable the Administrative
Agent to consummate a public sale or other disposition of the Pledged
Collateral.

6.4 License. Subject to compliance with applicable Cemetery Laws, the
Administrative Agent is hereby granted a license or other right to use,
following the occurrence and during the continuance of a Default, without
charge, each Grantor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, such Grantor’s rights under all licenses and all franchise agreements
shall inure to the Administrative Agent’s benefit, subject to any restrictions
set forth therein. In addition, subject to compliance with applicable Cemetery
Laws, each Grantor hereby irrevocably agrees that the Administrative Agent may,
following the occurrence and during the continuance of a Default, sell any of
such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased such Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Agreement, may sell Inventory which bears any
trademark owned by or licensed to such Grantor and any Inventory that is covered
by any copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.

ARTICLE VII

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Agreement shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent and each Grantor, and then only to
the extent in such writing specifically set forth; provided that, the addition
of any Subsidiary as a Grantor or Guarantor hereunder by execution of a
Supplement shall not

 

20



--------------------------------------------------------------------------------

require receipt of any consent from or execution of any documentation by any
other Grantor or Guarantor party hereto. All rights and remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Secured Parties until the Secured
Obligations have been Paid in Full.

ARTICLE VIII

PROCEEDS; COLLECTION OF RECEIVABLES

8.1 Lockboxes. Upon request of the Administrative Agent after the occurrence and
during the continuation of a Default, each Grantor shall execute and deliver to
the Administrative Agent irrevocable lockbox agreements in the form provided by
or otherwise acceptable to the Administrative Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Administrative Agent.

8.2 Collection of Receivables. The Administrative Agent may at any time after
the occurrence and during the continuation of a Default, by giving each Grantor
written notice, elect to require that the Receivables be paid directly to the
Administrative Agent for the benefit of the Secured Parties. In such event, each
Grantor shall, and shall permit the Administrative Agent to, promptly notify the
account debtors or obligors under the Receivables owned by such Grantor of the
Administrative Agent’s interest therein and direct such account debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Administrative Agent. Upon receipt of any such
notice from the Administrative Agent, each Grantor shall thereafter hold in
trust for the Administrative Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Administrative Agent shall hold and apply funds so received as
provided by the terms of Section 8.3 and Section 8.4.

8.3 Special Collateral Account. Upon request of the Administrative Agent after
the occurrence and during the continuation of a Default, the Administrative
Agent may require all cash proceeds of the Collateral to be deposited in a
special non-interest bearing cash collateral account with the Administrative
Agent and held there as security for the Secured Obligations. No Grantor shall
have any control whatsoever over such cash collateral account. If no Default has
occurred or is continuing, the Administrative Agent shall from time to time
deposit the collected balances in such cash collateral account into the
applicable Grantor’s general operating account with the Administrative Agent. If
any Default has occurred and is continuing, the Administrative Agent may (and
shall, at the direction of the Required Lenders), from time to time, apply the
collected balances in such cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.

8.4 Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations as provided under
Section 2.18 of the Credit Agreement.

8.5 Cemetery Laws. Notwithstanding anything to the contrary contained in this
Article VIII, the Administrative Agent’s rights under this Article VIII shall be
subject to compliance with applicable Cemetery Laws, including requirements
pertaining to the placement of proceeds of any Grantor’s Receivables into Trust
Accounts.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1 Notice of Disposition of Collateral; Condition of Collateral. To the fullest
extent permitted under applicable law, each Grantor hereby waives notice of the
time and place of any public sale or the time after which any private sale or
other disposition of all or any part of the Collateral may be made. To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to the Administrative Borrower, addressed as set
forth in Section 9.01 of the Credit Agreement, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. The Administrative Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale. To
the maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Administrative Agent or any other Secured Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.

9.2 Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that, subject to compliance with
applicable Cemetery Laws, it is commercially reasonable for the Administrative
Agent (i) to fail to incur expenses deemed significant by the Administrative
Agent to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral

 

22



--------------------------------------------------------------------------------

through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 9.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 9.2. Without limitation upon the foregoing, nothing contained in this
Section 9.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 9.2.

9.3 Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Administrative Agent
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.

9.4 Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, during the existence of a Default, the Administrative Agent
may perform or pay any obligation which any Grantor has agreed to perform or pay
in this Agreement and such Grantor shall reimburse the Administrative Agent for
any reasonable amounts paid by the Administrative Agent pursuant to this
Section 9.4. Each Grantor’s obligation to reimburse the Administrative Agent
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.

9.5 Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral. Each Grantor further irrevocably
authorizes the Administrative Agent at any time and from time to time during the
existence of a Default in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest

 

23



--------------------------------------------------------------------------------

in the Collateral, (ii) to indorse and collect any cash proceeds of the
Collateral, (iii) to file any financing statement with respect to the Collateral
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Collateral owned by such Grantor and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (v) subject to the terms of Section 5.1.5 and subject to
compliance with applicable Cemetery Laws, to enforce payment of the Instruments,
Accounts and Receivables in the name of the Administrative Agent or such
Grantor, (vi) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VIII and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection therewith, provided
that this authorization shall not relieve any Grantor of any of its obligations
under this Agreement or under the Credit Agreement.

9.6 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 5.1.5, 5.1.6,
5.4, 6.3 or 9.8 or in Article VIII hereof will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 9.6 shall be specifically
enforceable against the Grantors.

9.7 Use and Possession of Certain Premises. Upon the occurrence and during the
continuation of a Default, subject to compliance with applicable Cemetery Laws,
the Administrative Agent shall be entitled to occupy and use any premises owned
or leased by the Grantors where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay any Grantor for such use and occupancy.

9.8 Cemetery Laws. Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, the Administrative Agent acknowledges
that its rights and remedies with respect to the Collateral are subject to
compliance with applicable Cemetery Laws and that the exercise of such rights
and remedies may require the approval (including prior approval) of Governmental
Authorities under applicable Cemetery Laws.

9.9 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all

 

24



--------------------------------------------------------------------------------

as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

9.10 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Guarantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Agreement),
except that the Grantors and the Guarantors shall not have the right to assign
their rights or delegate their obligations under this Agreement or any interest
herein, without the prior written consent of the Administrative Agent. No sales
of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

9.11 Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

9.12 Expenses. The Grantors shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but limited to no more than one counsel and, if
applicable, one local and one regulatory counsel in each applicable
jurisdiction) in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Secured Party (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Secured Party) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and any other Loan Document, including its rights under this
Section 9.12, or (B) in connection with the Loans made or Letters of Credit
issued under the Credit Agreement, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

9.13 Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

9.14 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until terminated in accordance with Section 9.15 of the Credit Agreement. The
terms and provisions of Section 9.15 of the Credit Agreement are incorporated
into this Agreement by this reference as if more fully set forth herein.

9.15 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings among the
Grantors and the Administrative Agent relating to the Collateral.

 

25



--------------------------------------------------------------------------------

9.16 Governing Law; Jurisdiction; Waiver of Jury Trial.

9.16.1 THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

9.16.2 Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

9.16.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.16.2. Each Grantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

9.16.4 Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Article X of this Agreement, and each of
the Grantors hereby appoints the Administrative Borrower as its agent for
service of process. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.16.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.17 Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent and the Secured Parties, and
their respective successors, assigns, agents and employees in accordance with
the terms of Section 9.03(b) of the Credit Agreement applied mutatis mutandis.

 

26



--------------------------------------------------------------------------------

9.18 Subordination of Intercompany Indebtedness. Each Grantor agrees that any
and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any Intercompany Indebtedness, any endorser, obligor or any
other guarantor of all or any part of the Secured Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
Payment in Full, of all Secured Obligations; provided that, and not in
contravention of the foregoing, at all times prior to such Grantor’s receipt of
written notice of the Administrative Agent’s exercise of its rights under this
Section 9.18 during the existence of a Default, such Grantor may make loans to
and receive payments in the ordinary course of business o or otherwise with
respect to such Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of this Agreement and the other Loan Documents.
Notwithstanding any right of any Grantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Grantor, whether now or hereafter arising and howsoever existing, in any
assets of any other Obligor shall be and are subordinated to the rights of the
Secured Parties and the Administrative Agent in those assets. No Grantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until this Agreement
has terminated in accordance with Section 9.14. If all or any part of the assets
of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or should a receiver or trustee be appointed
for all or any significant part of any Grantor’s assets or property (such events
being herein referred to as an “Insolvency Event”), any payment or distribution
of any kind or character, either in cash, securities or other property, which
shall be payable or deliverable upon or with respect to any indebtedness of any
Obligor to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Secured
Obligations, due or to become due, until such Secured Obligations shall have
first been Paid in Full. Should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the termination of this Agreement in accordance with Section 9.14, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of the Grantor where necessary), for
application to any of the Secured Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Grantor as the property of the
Secured Parties. If any such Grantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Grantor
agrees that until the termination of this Agreement in accordance with
Section 9.14, except as permitted under the Credit Agreement, no Grantor will
assign or transfer to any Person (other than the Administrative Agent or another
Grantor) any claim any such Grantor has or may have against any Obligor.

9.19 Severability. Any provision in this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

9.20 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE X

NOTICES

10.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent (and deemed received) in the manner and to the addresses
set forth in Section 9.01 of the Credit Agreement. Any notice delivered to the
Administrative Borrower shall be deemed to have been delivered to all of the
Grantors.

10.2 Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Capital One, National Association has been appointed Administrative Agent for
the Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.
It is expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[remainder of page intentionally blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Agreement as of the date first above written.

 

Administrative Borrower: STONEMOR OPERATING LLC By:  

/s/ Sean P. McGrath

Name:   Sean P. McGrath Title:   Chief Financial Officer Partnership: STONEMOR
PARTNERS L.P. By: STONEMOR GP LLC, as its General Partner By:  

/s/ Sean P. McGrath

Name:   Sean P. McGrath Title:   Chief Financial Officer

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memory Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery and Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

CMS West LLC

CMS West Subsidiary LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rolling Green Memorial Park LLC

Rockbridge Memorial Gardens LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Hawaii LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

StoneMor Wisconsin LLC

StoneMor Wisconsin Subsidiary LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

StoneMor Florida LLC StoneMor Florida Subsidiary LLC By:   /s/ Kenneth E. Lee,
Jr.,                                   Kenneth E. Lee, Jr., as President of each
of the above-named Borrowers

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Cornerstone Trust Management Services LLC By:   /s/ Frank
Milles                                   Frank Milles, as President of the
above-named Borrower

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Administrative Agent: CAPITAL ONE, NATIONAL ASSOCIATION, By:  

/s/ Andrew Richards

Name:   Andrew Richards Title:   Senior Vice President

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

NAMES AND LOCATIONS

The name of the Grantor Cemetery Management Services of Mid-Atlantic States,
L.L.C., a Delaware limited liability company, was changed to Cornerstone Trust
Management Services LLC (“RIA LLC”) effective February 24, 2014.

The name of the Grantor SCI Puerto Rico Funeral And Cemetery Services, Inc., a
Puerto Rico corporation, was changed to StoneMor Puerto Rico Cemetery And
Funeral, Inc. as certified by the Puerto Rico Secretary of State on September 6,
2012 effective October 13, 2011.

The chief executive office where all executive officers of each Grantor are
situated is located at 3600 Horizon Boulevard, Suite 100, Trevose, PA 19053. The
primary mailing address of each Grantor is 3600 Horizon Boulevard, Suite 100,
Trevose, PA 19053. Each Grantor also maintains a place or places of business at
a location or locations as may be referenced in Schedule 3.05(c), Schedule
3.05(d) and/or Schedule 3.05(e) to the Credit Agreement.

Leased Locations of Inventory, Equipment and Fixtures of the Grantors (including
the Landlord’s Name) are referenced in Schedule 3.05(d) to the Credit Agreement.

Cemetery and funeral merchandise sold preneed and constructively delivered to
purchasers in accordance with applicable law by storage at a public or private
warehouse, supplier or manufacturer or other location is the property of the
purchasers and not any of the Grantors.



--------------------------------------------------------------------------------

EXHIBIT B

MOTOR VEHICLES AND INTELLECTUAL PROPERTY

A. [Reserved]

B. Aircraft/engines, ships, vessels, railcars, other vehicles and similar
equipment governed by federal statute: None

C. Patents, copyrights and trademarks protected under federal law:

Trademarks

 

Mark Name

   Jurisdiction   

Owner

   Reg. Date
(App. Date)    Reg. No.
(App. No.)    Status

FOREST LAWN MEMORY GARDENS & FUNERAL HOME

   Indiana    Forest Lawn Memorial Chapel, Inc.    7/26/2005    IN 20050416   
LIVE

STONEMOR

   USA    Stonemor Operating LLC    7/21/2015    4,775,107    LIVE



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT D

INVESTMENT PROPERTY

Five (5) Class B membership units are held by StoneMor Pennsylvania Subsidiary
LLC (“PA NQ Sub”), constituting 100% of the Class B membership units, in
Archdiocese Holdco pursuant to that certain Operating Agreement entered into as
of May 28, 2014 (the “Operating Agreement”) between Archdiocese Holdco and PA NQ
Sub. The Operating Agreement provides, among other things, that the Class B
membership units are subject to certain transfer restrictions as set forth in
the Operating Agreement and only PA NQ Sub or entities permitted to hold the
leasehold interest of Tenant under the Archdiocese Lease shall be entitled to
own and hold Class B membership units (except upon termination of the
Archdiocese Lease and the satisfaction and payment in full of all obligations
due to the Tenant under the Archdiocese Lease, all Class B membership units
shall be deemed assigned to Archdiocese. Any purported transfer (including by
operation of law) of Class B membership units in violation of the Operating
Agreement shall be null and void. The Class B membership units constitute a
non-economic interest in Archdiocese Holdco and give PA NQ Sub approval rights
in order for Archdiocese Holdco to file for bankruptcy which could prejudice the
rights of Tenant under the Archdiocese Lease. The Archdiocese as the holder of
all the 1,000 Class A membership units in Archdiocese Holdco shall be permitted
to prepare and file UCC-1 financing statements for informational purposes for
recording in the counties in which the cemeteries are located to the effect of
the foregoing.

Only the Archdiocese shall be entitled to be a Class A Member and to own and
hold Class A membership units in Archdiocese Holdco (except as provided in the
Security Agreement between Archdiocese and Tenant dated as of May 28, 2014 a
security interest and lien on the Class A membership units and assets of
Archdiocese Holdco are created).

 

Issuing Entity

  Principal Amount of
Certificates of Interest, Debt
or Indebtedness Issued     Loan Party Holder of
Outstanding Certificates

Bethel Cemetery Association (a New Jersey non-profit corporation)

  $ 240,556.34      Arlington Development Company

Beth Israel Cemetery Association of Woodbridge, New Jersey (a New Jersey
non-profit corporation)

  $ 22,510,730.00      StoneMor Operating LLC

Clover Leaf Park Cemetery Association (a New Jersey non-profit corporation)

  $ 325,625.00      StoneMor Operating LLC



--------------------------------------------------------------------------------

EXHIBIT E

FILING OFFICES

 

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

StoneMor Alabama LLC   Alabama   Alabama Secretary of State StoneMor Alabama
Subsidiary, Inc.   Alabama   Alabama Secretary of State The Valhalla Cemetery
Company LLC   Alabama   Alabama Secretary of State The Valhalla Cemetery
Subsidiary Corporation   Alabama   Alabama Secretary of State StoneMor Arkansas
Subsidiary LLC   Arkansas   Arkansas Secretary of State StoneMor California,
Inc.   California   California Secretary of State StoneMor California
Subsidiary, Inc.   California   California Secretary of State Sierra View
Memorial Park   California   California Secretary of State StoneMor Colorado LLC
  Colorado   Colorado Secretary of State StoneMor Colorado Subsidiary LLC  
Colorado   Colorado Secretary of State Willowbrook Management Corp.  
Connecticut   Connecticut Secretary of the State Cemetery Management Services,
L.L.C.   Delaware   Delaware Secretary of State Cornerstone Trust Management
Services LLC   Delaware   Delaware Secretary of State Cemetery Management
Services of Ohio, L.L.C.   Delaware   Delaware Secretary of State Plymouth
Warehouse Facilities LLC   Delaware   Delaware Secretary of State Cornerstone
Family Insurance Services, Inc.   Delaware   Delaware Secretary of State
Cornerstone Funeral and Cremation Services LLC   Delaware   Delaware Secretary
of State Glen Haven Memorial Park LLC   Delaware   Delaware Secretary of State
Henlopen Memorial Park LLC   Delaware   Delaware Secretary of State



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

Henlopen Memorial Park Subsidiary LLC   Delaware   Delaware Secretary of State
Lorraine Park Cemetery LLC   Delaware   Delaware Secretary of State Osiris
Holding Finance Company   Delaware   Delaware Secretary of State Osiris Holding
of Maryland LLC   Delaware   Delaware Secretary of State Perpetual Gardens.Com,
Inc.   Delaware   Delaware Secretary of State StoneMor Operating LLC   Delaware
  Delaware Secretary of State WNCI LLC   Delaware   Delaware Secretary of State
StoneMor Florida Subsidiary LLC   Florida   Florida Secured Transaction Registry
StoneMor Florida LLC   Florida   Florida Secured Transaction Registry Lakewood
Memory Gardens South LLC   Georgia   Georgia Superior Court Clerk’s Cooperative
Authority Lakewood Memory Gardens South Subsidiary, Inc.   Georgia   Georgia
Superior Court Clerk’s Cooperative Authority StoneMor Georgia LLC   Georgia  
Georgia Superior Court Clerk’s Cooperative Authority StoneMor Georgia
Subsidiary, Inc.   Georgia   Georgia Superior Court Clerk’s Cooperative
Authority StoneMor Hawaiian Joint Venture Group LLC   Hawaii   Hawaii Bureau of
Conveyances StoneMor Hawaii LLC   Hawaii   Hawaii Bureau of Conveyances StoneMor
Hawaii Subsidiary, Inc.   Hawaii   Hawaii Bureau of Conveyances StoneMor
Illinois LLC   Illinois   Illinois Secretary of State StoneMor Illinois
Subsidiary LLC   Illinois   Illinois Secretary of State Bronswood Cemetery, Inc.
  Illinois   Illinois Secretary of State StoneMor Indiana LLC   Indiana  
Indiana Secretary of State



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

StoneMor Indiana Subsidiary LLC   Indiana   Indiana Secretary of State Chapel
Hill Funeral Home, Inc.   Indiana   Indiana Secretary of State Covington
Memorial Funeral Home, Inc.   Indiana   Indiana Secretary of State Covington
Memorial Gardens, Inc.   Indiana   Indiana Secretary of State Forest Lawn
Memorial Chapel, Inc.   Indiana   Indiana Secretary of State Forest Lawn Memory
Gardens, Inc.   Indiana   Indiana Secretary of State StoneMor Iowa LLC   Iowa  
Iowa Secretary of State StoneMor Iowa Subsidiary LLC   Iowa   Iowa Secretary of
State StoneMor Kansas LLC   Kansas   Kansas Secretary of State StoneMor Kansas
Subsidiary LLC   Kansas   Kansas Secretary of State StoneMor Kentucky LLC  
Kentucky   Kentucky Secretary of State StoneMor Kentucky Subsidiary LLC  
Kentucky   Kentucky Secretary of State Cedar Hill Funeral Home, Inc.   Maryland
  Maryland Department of Assessments and Taxation Columbia Memorial Park LLC  
Maryland   Maryland Department of Assessments and Taxation Columbia Memorial
Park Subsidiary, Inc.   Maryland   Maryland Department of Assessments and
Taxation Glen Haven Memorial Park Subsidiary, Inc.   Maryland   Maryland
Department of Assessments and Taxation Lorraine Park Cemetery Subsidiary, Inc.  
Maryland   Maryland Department of Assessments and Taxation Modern Park
Development LLC   Maryland   Maryland Department of Assessments and Taxation
Modern Park Development Subsidiary, Inc.   Maryland   Maryland Department of
Assessments and Taxation



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

Osiris Holding of Maryland Subsidiary, Inc.   Maryland   Maryland Department of
Assessments and Taxation Springhill Memory Gardens LLC   Maryland   Maryland
Department of Assessments and Taxation Springhill Memory Gardens Subsidiary,
Inc.   Maryland   Maryland Department of Assessments and Taxation Sunset
Memorial Park LLC   Maryland   Maryland Department of Assessments and Taxation
Sunset Memorial Park Subsidiary, Inc.   Maryland   Maryland Department of
Assessments and Taxation Wicomico Memorial Parks LLC   Maryland   Maryland
Department of Assessments and Taxation Wicomico Memorial Parks Subsidiary, Inc.
  Maryland   Maryland Department of Assessments and Taxation W N C Subsidiary,
Inc.   Maryland   Maryland Department of Assessments and Taxation StoneMor
Michigan LLC   Michigan   Michigan Secretary of State StoneMor Michigan
Subsidiary LLC   Michigan   Michigan Secretary of State Chapel Hill Associates,
Inc.   Michigan   Michigan Secretary of State StoneMor Mississippi LLC  
Mississippi   Mississippi Secretary of State StoneMor Mississippi Subsidiary LLC
  Mississippi   Mississippi Secretary of State StoneMor Missouri LLC   Missouri
  Missouri Secretary of State StoneMor Missouri Subsidiary LLC   Missouri  
Missouri Secretary of State Arlington Development Company   New Jersey   New
Jersey Department of the Treasury Cornerstone Family Services of New Jersey,
Inc.   New Jersey   New Jersey Department of the Treasury Legacy Estates, Inc.  
New Jersey   New Jersey Department of the Treasury



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

Osiris Management, Inc.   New Jersey   New Jersey Department of the Treasury
Osiris Telemarketing Corp.   New York   New York Department of State StoneMor
North Carolina LLC   North Carolina   North Carolina Secretary of State StoneMor
North Carolina Funeral Services, Inc.   North Carolina   North Carolina
Secretary of State StoneMor North Carolina Subsidiary LLC   North Carolina  
North Carolina Secretary of State StoneMor Ohio LLC   Ohio   Ohio Secretary of
State StoneMor Ohio Subsidiary, Inc.   Ohio   Ohio Secretary of State StoneMor
Oklahoma LLC   Oklahoma   Oklahoma County Clerk’s Office (Oklahoma) StoneMor
Oklahoma Subsidiary LLC   Oklahoma   Oklahoma County Clerk’s Office (Oklahoma)
StoneMor Oregon LLC   Oregon   Oregon Secretary of State StoneMor Oregon
Subsidiary LLC   Oregon   Oregon Secretary of State CMS West LLC   Pennsylvania
  Pennsylvania Department of State CMS West Subsidiary LLC   Pennsylvania  
Pennsylvania Department of State Eloise B. Kyper Funeral Home, Inc.  
Pennsylvania   Pennsylvania Department of State StoneMor Partners L.P.  
Pennsylvania   Pennsylvania Department of State StoneMor Pennsylvania LLC  
Pennsylvania   Pennsylvania Department of State Juniata Memorial Park LLC  
Pennsylvania   Pennsylvania Department of State Laurelwood Holding Company  
Pennsylvania   Pennsylvania Department of State StoneMor Cemetery Products LLC  
Pennsylvania   Pennsylvania Department of State Osiris Holding of Pennsylvania
LLC   Pennsylvania   Pennsylvania Department of State



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

StoneMor Pennsylvania Subsidiary LLC   Pennsylvania   Pennsylvania Department of
State Rolling Green Memorial Park LLC   Pennsylvania   Pennsylvania Department
of State Stephen R. Haky Funeral Home, Inc.   Pennsylvania   Pennsylvania
Department of State StoneMor Holding of Pennsylvania LLC   Pennsylvania  
Pennsylvania Department of State Tioga County Memorial Gardens LLC  
Pennsylvania   Pennsylvania Department of State Woodlawn Memorial Park
Subsidiary LLC   Pennsylvania   Pennsylvania Department of State Forest Lawn
Gardens, Inc.   Pennsylvania   Pennsylvania Department of State Kirk & Nice,
Inc.   Pennsylvania   Pennsylvania Department of State Kirk & Nice Suburban
Chapel, Inc.   Pennsylvania   Pennsylvania Department of State StoneMor Puerto
Rico LLC   Puerto Rico   Puerto Rico Registry of Commercial Transactions
StoneMor Puerto Rico Subsidiary LLC   Puerto Rico   Puerto Rico Registry of
Commercial Transactions StoneMor Puerto Rico Cemetery And Funeral, Inc.   Puerto
Rico   Puerto Rico Registry of Commercial Transactions Osiris Holding of Rhode
Island LLC   Rhode Island   Rhode Island Secretary of State Osiris Holding of
Rhode Island Subsidiary, Inc.   Rhode Island   Rhode Island Secretary of State
StoneMor South Carolina LLC   South Carolina   South Carolina Secretary of State
StoneMor South Carolina Subsidiary LLC   South Carolina   South Carolina
Secretary of State Lakewood/Hamilton Cemetery LLC   Tennessee   Tennessee
Secretary of State Lakewood/Hamilton Cemetery Subsidiary, Inc.   Tennessee  
Tennessee Secretary of State



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

StoneMor Tennessee Subsidiary, Inc.   Tennessee   Tennessee Secretary of State
Alleghany Memorial Park LLC   Virginia   Virginia State Corporation Commission
Alleghany Memorial Park Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission Altavista Memorial Park LLC   Virginia   Virginia State Corporation
Commission Altavista Memorial Park Subsidiary, Inc.   Virginia   Virginia State
Corporation Commission Augusta Memorial Park Perpetual Care Company   Virginia  
Virginia State Corporation Commission Birchlawn Burial Park LLC   Virginia  
Virginia State Corporation Commission Birchlawn Burial Park Subsidiary, Inc.  
Virginia   Virginia State Corporation Commission Cemetery Investments LLC  
Virginia   Virginia State Corporation Commission Cemetery Investments
Subsidiary, Inc.   Virginia   Virginia State Corporation Commission Covenant
Acquisition LLC   Virginia   Virginia State Corporation Commission Covenant
Acquisition Subsidiary, Inc.   Virginia   Virginia State Corporation Commission
Henry Memorial Park LLC   Virginia   Virginia State Corporation Commission Henry
Memorial Park Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission KIRIS LLC   Virginia   Virginia State Corporation Commission KIRIS
Subsidiary, Inc.   Virginia   Virginia State Corporation Commission Laurel Hill
Memorial Park LLC   Virginia   Virginia State Corporation Commission Laurel Hill
Memorial Park Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission Loewen [Virginia] LLC   Virginia   Virginia State Corporation
Commission Loewen [Virginia] Subsidiary, Inc.   Virginia   Virginia State
Corporation Commission Oak Hill Cemetery LLC   Virginia   Virginia State
Corporation Commission



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

Oak Hill Cemetery Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission PVD Acquisitions LLC   Virginia   Virginia State Corporation
Commission PVD Acquisitions Subsidiary, Inc.   Virginia   Virginia State
Corporation Commission Rockbridge Memorial Gardens LLC   Virginia   Virginia
State Corporation Commission Rockbridge Memorial Gardens Subsidiary Company  
Virginia   Virginia State Corporation Commission Rose Lawn Cemeteries LLC  
Virginia   Virginia State Corporation Commission Rose Lawn Cemeteries
Subsidiary, Incorporated   Virginia   Virginia State Corporation Commission
Roselawn Development LLC   Virginia   Virginia State Corporation Commission
Roselawn Development Subsidiary Corporation   Virginia   Virginia State
Corporation Commission Russell Memorial Cemetery LLC   Virginia   Virginia State
Corporation Commission Russell Memorial Cemetery Subsidiary, Inc.   Virginia  
Virginia State Corporation Commission Shenandoah Memorial Park LLC   Virginia  
Virginia State Corporation Commission Shenandoah Memorial Park Subsidiary, Inc.
  Virginia   Virginia State Corporation Commission Southern Memorial Sales LLC  
Virginia   Virginia State Corporation Commission Southern Memorial Sales
Subsidiary, Inc.   Virginia   Virginia State Corporation Commission Star City
Memorial Sales LLC   Virginia   Virginia State Corporation Commission Star City
Memorial Sales Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission Stitham LLC   Virginia   Virginia State Corporation Commission
Stitham Subsidiary, Incorporated   Virginia   Virginia State Corporation
Commission



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction of

Incorporation or

Organization

 

Applicable Filing Office For

Financing Statements

Sunset Memorial Gardens LLC   Virginia   Virginia State Corporation Commission
Sunset Memorial Gardens Subsidiary, Inc.   Virginia   Virginia State Corporation
Commission Temple Hill LLC   Virginia   Virginia State Corporation Commission
Temple Hill Subsidiary Corporation   Virginia   Virginia State Corporation
Commission Virginia Memorial Service LLC   Virginia   Virginia State Corporation
Commission Virginia Memorial Service Subsidiary Corporation   Virginia  
Virginia State Corporation Commission Prince George Cemetery Corporation  
Virginia   Virginia State Corporation Commission StoneMor Washington, Inc.  
Washington   Washington Department of Licensing StoneMor Washington Subsidiary
LLC   Washington   Washington Department of Licensing Cornerstone Family
Services of West Virginia LLC   West Virginia   West Virginia Secretary of State
Cornerstone Family Services of West Virginia Subsidiary, Inc.   West Virginia  
West Virginia Secretary of State StoneMor Wisconsin LLC   Wisconsin   Wisconsin
Department of Financial Institutions StoneMor Wisconsin Subsidiary LLC  
Wisconsin   Wisconsin Department of Financial Institutions



--------------------------------------------------------------------------------

EXHIBIT F

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

EXHIBIT G

GRANTOR INFORMATION

SCHEDULE G

GRANTOR INFORMATION

“EIN” = Federal Employer Identification Number (assigned to Grantor)

“LLC” = limited liability companies

“Corp.” = corporation

“LP” = limited partnership

 

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

StoneMor Alabama LLC   LLC   Alabama   72-1602507   DLL 465-354 StoneMor Alabama
Subsidiary, Inc.   Corp.   Alabama   72-1602509   D/C 241-991 The Valhalla
Cemetery Company LLC   LLC   Alabama   63-0216030   DLL 453-280 The Valhalla
Cemetery Subsidiary Corporation   Corp.   Alabama   20-1027540   D/C 234-699
StoneMor Arkansas Subsidiary LLC   LLC   Arkansas   26-1284540   800121002
StoneMor California, Inc.   Corp.   California   26-1299738   C3051630 StoneMor
California Subsidiary, Inc.   Corp.   California   26-1299843   C3051631 Sierra
View Memorial Park   Corp.   California   94-1415269   C0129581 StoneMor
Colorado LLC   LLC   Colorado   61-1498146   20061009253 StoneMor Colorado
Subsidiary LLC   LLC   Colorado   61-1498142   20061009258 Willowbrook
Management Corp.   Corp.   Connecticut   22-2598658   0520568 Cemetery
Management Services, L.L.C.   LLC   Delaware   26-0047038   3472409 Cornerstone
Trust Management Services LLC   LLC   Delaware   55-0789275   3472418 Cemetery
Management Services of Ohio, L.L.C.   LLC   Delaware   30-0024384   3472412
Plymouth Warehouse Facilities LLC   LLC   Delaware   26-0046991   3472414
Cornerstone Family Insurance Services, Inc.   Corp.   Delaware   23-3091746  
3416801 Cornerstone Funeral and Cremation Services LLC   LLC   Delaware  
56-2287191   3545666



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Glen Haven Memorial Park LLC   LLC   Delaware   76-0763757   3843064 Henlopen
Memorial Park LLC   LLC   Delaware   51-0101683   0610026 Henlopen Memorial Park
Subsidiary LLC   LLC   Delaware   20-1618002   3789304 Lorraine Park Cemetery
LLC   LLC   Delaware   76-0763744   3843059 Osiris Holding Finance Company  
Corp.   Delaware   23-2653124   2263935 Osiris Holding of Maryland LLC   LLC  
Delaware   23-2648923   2262713 Perpetual Gardens.Com, Inc.   Corp.   Delaware  
23-3090963   3168146 StoneMor Operating LLC   LLC   Delaware   90-0182025  
3774213 StoneMor Partners L.P.   LP   Delaware   80-0103159   3760019 WNCI LLC  
LLC   Delaware   76-0763751   3843063 StoneMor Florida Subsidiary LLC   LLC  
Florida   26-1284401   L07000105449 StoneMor Florida LLC   LLC   Florida  
45-5412411   L12000073256 Lakewood Memory Gardens South Subsidiary, Inc.   Corp.
  Georgia   20-1633468   GA0421942 Lakewood Memory Gardens South LLC   LLC  
Georgia   58-2590484   GA0443777 StoneMor Georgia LLC   LLC   Georgia  
51-0548419   GA0541020 StoneMor Georgia Subsidiary, Inc.   Corp.   Georgia  
51-0548421   GA0541052 StoneMor Hawaiian Joint Venture Group LLC   LLC   Hawaii
  26-2763626   62018 StoneMor Hawaii LLC   LLC   Hawaii   26-1344810   56677
StoneMor Hawaii Subsidiary, Inc.   Corp.   Hawaii   26-1344834   223051 StoneMor
Illinois LLC   LLC   Illinois   86-1170642   0185915-3 StoneMor Illinois
Subsidiary LLC   LLC   Illinois   86-1170645   0185916-1



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Bronswood Cemetery, Inc.   Corp.   Illinois   36-1221070   03926036 StoneMor
Indiana LLC   LLC   Indiana   56-2661323   2007051600121 StoneMor Indiana
Subsidiary LLC   LLC   Indiana   56-2661326   2007051600122 Chapel Hill Funeral
Home, Inc.   Corp.   Indiana   35-1734051   1988030519 Covington Memorial
Funeral Home, Inc.   Corp.   Indiana   35-1840994   1991110008 Covington
Memorial Gardens, Inc.   Corp.   Indiana   35-0964033   194203-030 Forest Lawn
Memorial Chapel, Inc.   Corp.   Indiana   35-1650612   198509-264 Forest Lawn
Memory Gardens, Inc.   Corp.   Indiana   35-1003831   194250-002 StoneMor Iowa
LLC   LLC   Iowa   26-1284047   353116 StoneMor Iowa Subsidiary LLC   LLC   Iowa
  26-1284281   353115 StoneMor Kansas LLC   LLC   Kansas   61-1498141   3882404
StoneMor Kansas Subsidiary LLC   LLC   Kansas   61-1498138   3882412 StoneMor
Kentucky LLC   LLC   Kentucky   38-3732170   0629063 StoneMor Kentucky
Subsidiary LLC   LLC   Kentucky   61-1498118   0629066 Cedar Hill Funeral Home,
Inc.   Corp.   Maryland   52-0497840   D00203034 Columbia Memorial Park LLC  
LLC   Maryland   76-0763759   MDW07900343 Columbia Memorial Park Subsidiary,
Inc.   Corp.   Maryland   20-0872737   D07795487 Glen Haven Memorial Park
Subsidiary, Inc.   Corp.   Maryland   20-0872664   D07795511 Lorraine Park
Cemetery Subsidiary, Inc.   Corp.   Maryland   20-0872318   D07795701 Modern
Park Development LLC   LLC   Maryland   30-0263781   MDW07900301 Modern Park
Development Subsidiary, Inc.   Corp.   Maryland   20-0872273   D07795735 Osiris
Holding of Maryland Subsidiary, Inc.   Corp.   Maryland   20-0872608   D07795545



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Springhill Memory Gardens LLC   LLC   Maryland   76-0763746   MDW07900293
Springhill Memory Gardens Subsidiary, Inc.   Corp.   Maryland   20-0872387  
D07795743 Sunset Memorial Park LLC   LLC   Maryland   76-0763755   MDW07900269
Sunset Memorial Park Subsidiary, Inc.   Corp.   Maryland   20-0872559  
D07795560 Wicomico Memorial Parks LLC   LLC   Maryland   76-0763753  
MDW07900327 Wicomico Memorial Parks Subsidiary, Inc.   Corp.   Maryland  
20-0872493   D07795602 W N C Subsidiary, Inc.   Corp.   Maryland   20-0872430  
D07795610 StoneMor Michigan LLC   LLC   Michigan   36-4584459   B7090G StoneMor
Michigan Subsidiary LLC   LLC   Michigan   37-1520064   B7089Y Chapel Hill
Associates, Inc.   Corp.   Michigan   35-0998968   063205 StoneMor Mississippi
LLC   LLC   Mississippi   45-2846235   986009 StoneMor Mississippi Subsidiary
LLC   LLC   Mississippi   45-2846309   986008 StoneMor Missouri LLC   LLC  
Missouri   61-1498134   LC0707777 StoneMor Missouri Subsidiary LLC   LLC  
Missouri   61-1498131   LC0707641 Arlington Development Company   Corp.   New
Jersey   21-0396590   1550001000 Cornerstone Family Services of New Jersey, Inc.
  Corp.   New Jersey   20-1633476   0100926572 Legacy Estates, Inc.   Corp.  
New Jersey   23-3092731   0100818091 Osiris Management, Inc.   Corp.   New
Jersey   22-3278549   0100576312 Osiris Telemarketing Corp.   Corp.   New York  
23-3482788   DOS2094752 StoneMor North Carolina LLC   LLC   North Carolina  
51-0548425   787462 StoneMor North Carolina Funeral Services, Inc.   Corp.  
North Carolina   20-3214220   792806



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

StoneMor North Carolina Subsidiary LLC   LLC   North Carolina   54-2177480  
787449 StoneMor Ohio LLC   LLC   Ohio   77-0640604   OH1455868 StoneMor Ohio
Subsidiary, Inc.   Corp.   Ohio   20-1002754   OH1455867 StoneMor Oklahoma LLC  
LLC   Oklahoma   45-2846450   3512319092 StoneMor Oklahoma Subsidiary LLC   LLC
  Oklahoma   45-2846546   3512319088 StoneMor Oregon LLC   LLC   Oregon  
61-1498130   332503-90 StoneMor Oregon Subsidiary LLC   LLC   Oregon  
61-1498125   332504-99 CMS West LLC   LLC   Pennsylvania   55-0878663  
PA3213789 CMS West Subsidiary LLC   LLC   Pennsylvania   51-0518668   PA3200086
Eloise B. Kyper Funeral Home, Inc.   Corp.   Pennsylvania   25-1646241  
PA1622092 StoneMor Pennsylvania LLC   LLC   Pennsylvania   55-0878634  
PA3213643 Juniata Memorial Park LLC   LLC   Pennsylvania   55-0878631  
PA3213767 Laurelwood Holding Company   Corp.   Pennsylvania   23-2952494  
PA2801771 StoneMor Cemetery Products LLC   LLC   Pennsylvania   26-0388578  
PA3200081 Osiris Holding of Pennsylvania LLC   LLC   Pennsylvania   55-0878660  
PA3213779 StoneMor Pennsylvania Subsidiary LLC   LLC   Pennsylvania   51-0518664
  PA3200080 Rolling Green Memorial Park LLC   LLC   Pennsylvania   55-0878637  
PA3213760 Stephen R. Haky Funeral Home, Inc.   Corp.   Pennsylvania   23-0899160
  PA242387 StoneMor Holding of Pennsylvania LLC   LLC   Pennsylvania  
01-0861526   PA3213854 Tioga County Memorial Gardens LLC   LLC   Pennsylvania  
55-0878629   PA3213769 Woodlawn Memorial Park Subsidiary LLC   LLC  
Pennsylvania   26-0401167   PA3200079



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Forest Lawn Gardens, Inc.   Corp.   Pennsylvania   25-1286252   PA620532 Kirk &
Nice, Inc.   Corp.   Pennsylvania   23-1543090   190294 Kirk & Nice Suburban
Chapel, Inc.   Corp.   Pennsylvania   23-1322135   190295 StoneMor Puerto Rico
LLC   LLC   Puerto Rico   66-0703132   819 StoneMor Puerto Rico Subsidiary LLC  
LLC   Puerto Rico   66-0703136   820 StoneMor Puerto Rico Cemetery and Funeral,
Inc.   Corp.   Puerto Rico   66-0502561   85648 Osiris Holding of Rhode Island
LLC   LLC   Rhode Island   55-0883441   139824 Osiris Holding of Rhode Island
Subsidiary, Inc.   LLC   Rhode Island   20-1614798   139928 StoneMor South
Carolina LLC   LLC   South Carolina   26-1344723   071025-0124 StoneMor South
Carolina Subsidiary LLC   LLC   South Carolina   26-1344744   071025-0126
Lakewood/Hamilton Cemetery LLC   LLC   Tennessee   62-1840058   0400476
Lakewood/Hamilton Cemetery Subsidiary, Inc.   Corp.   Tennessee   20-1614748  
0472879 StoneMor Tennessee Subsidiary, Inc.   Corp.   Tennessee   26-1284668  
0561540 Alleghany Memorial Park LLC   LLC   Virginia   54-1005829   S128730-1
Alleghany Memorial Park Subsidiary, Inc.   Corp.   Virginia   20-0731317  
VA0611600-8 Altavista Memorial Park LLC   LLC   Virginia   54-1796637  
S128727-7 Altavista Memorial Park Subsidiary, Inc.   Corp.   Virginia  
20-0149966   VA0611588-5 Augusta Memorial Park Perpetual Care Company   Corp.  
Virginia   57-1142047   0587654-5 Birchlawn Burial Park LLC   LLC   Virginia  
54-0141255   S128733-5 Birchlawn Burial Park Subsidiary, Inc.   Corp.   Virginia
  20-0750450   VA0611596-8 Cemetery Investments LLC   LLC   Virginia  
54-1504298   S128735-0



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Cemetery Investments Subsidiary, Inc.   Corp.   Virginia   20-0750481  
VA0611590-1 Covenant Acquisition LLC   LLC   Virginia   54-1901020   S128734-3
Covenant Acquisition Subsidiary, Inc.   Corp.   Virginia   20-0750502  
VA0611587-7 Henry Memorial Park LLC   LLC   Virginia   54-1796636   S128725-1
Henry Memorial Park Subsidiary, Inc.   Corp.   Virginia   20-0750551  
VA0611591-9 KIRIS LLC   LLC   Virginia   54-1339659   S128787-1 KIRIS
Subsidiary, Inc.   Corp.   Virginia   26-0388858   VA0611603-2 Laurel Hill
Memorial Park LLC   LLC   Virginia   54-1022407   S128732-7 Laurel Hill Memorial
Park Subsidiary, Inc.   Corp.   Virginia   20-0731545   VA0611474-8 Loewen
[Virginia] LLC   LLC   Virginia   54-0630417   S128786-3 Loewen [Virginia]
Subsidiary, Inc.   Corp.   Virginia   20-0770030   VA0611475-5 Oak Hill Cemetery
LLC   LLC   Virginia   54-1437357   S128729-3 Oak Hill Cemetery Subsidiary, Inc.
  Corp.   Virginia   20-0731513   VA0611598-4 PVD Acquisitions LLC   LLC  
Virginia   54-1812287   S128728-5 PVD Acquisitions Subsidiary, Inc.   Corp.  
Virginia   20-0731446   VA0611599-2 Rockbridge Memorial Gardens LLC   LLC  
Virginia   54-1804348   S128793-9 Rockbridge Memorial Gardens Subsidiary Company
  Corp.   Virginia   20-0769959   VA0611595-0 Rose Lawn Cemeteries LLC   LLC  
Virginia   54-0458328   S128808-5 Rose Lawn Cemeteries Subsidiary, Incorporated
  Corp.   Virginia   20-0750570   VA0611594-3 Roselawn Development LLC   LLC  
Virginia   54-0363753   S128791-3 Roselawn Development Subsidiary Corporation  
Corp.   Virginia   20-0750525   VA0611586-9



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Russell Memorial Cemetery LLC   LLC   Virginia   54-0801067   S128812-7 Russell
Memorial Cemetery Subsidiary, Inc.   Corp.   Virginia   20-0769928   VA0611593-5
Shenandoah Memorial Park LLC   LLC   Virginia   54-0619588   S128792-1
Shenandoah Memorial Park Subsidiary, Inc.   Corp.   Virginia   20-0749844  
VA0611471-4 Southern Memorial Sales LLC   LLC   Virginia   54-1166384  
S128846-5 Southern Memorial Sales Subsidiary, Inc.   Corp.   Virginia  
20-0731388   0611601-6. Star City Memorial Sales LLC   LLC   Virginia  
54-1188378   S128724-4 Star City Memorial Sales Subsidiary, Inc.   Corp.  
Virginia   20-0749800   VA0611473-0 Stitham LLC   LLC   Virginia   52-1522627  
S128790-5 Stitham Subsidiary, Incorporated   Corp.   Virginia   20-0770001  
VA0611470-6 Sunset Memorial Gardens LLC   LLC   Virginia   35-1649893  
S128789-7 Sunset Memorial Gardens Subsidiary, Inc.   Corp.   Virginia  
20-0749913   VA0611589-3 Temple Hill LLC   LLC   Virginia   54-1036810  
S128788-9 Temple Hill Subsidiary Corporation   Corp.   Virginia   20-0769982  
VA0611597-6 Virginia Memorial Service LLC   LLC   Virginia   54-0722366  
S128813-5 Virginia Memorial Service Subsidiary Corporation   Corp.   Virginia  
20-0729541   VA0611602-4 Prince George Cemetery Corporation   Corp.   Virginia  
54-0576837   0407603-0 StoneMor Washington, Inc.   Corp.   Washington  
20-5455426   UBI 602-643-667 StoneMor Washington Subsidiary LLC   LLC  
Washington   11-3788634   UBI 602-643-671 Cornerstone Family Services of West
Virginia LLC   LLC   West Virginia   80-0112461  

WV65649

225574



--------------------------------------------------------------------------------

Grantor Exact Legal

Name

 

Type Of

Organization

 

State Of

Organization

Or

Incorporation

 

EIN

 

State

Organizational

Number

Cornerstone Family Services of West Virginia Subsidiary, Inc.   Corp.   West
Virginia   20-1010994  

WV65655

225579

StoneMor Wisconsin LLC   LLC   Wisconsin   81-3175728   S109021 StoneMor
Wisconsin Subsidiary LLC   LLC   Wisconsin   **   S109022

 

** the EIN for StoneMor Wisconsin Subsidiary is not available as of the
Effective Date, but has been applied for.



--------------------------------------------------------------------------------

EXHIBIT H

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

See attached.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF AMENDMENT

This Amendment, dated [            ], 20[    ] is delivered pursuant to
Section 5.4 of the Agreement referred to below. All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the
Agreement. The undersigned hereby certifies that the representations and
warranties in Article IV of the Agreement are and continue to be true and
correct in all material respects (without duplication of any materiality or
Material Adverse Effect qualifier). The undersigned further agrees that this
Amendment may be attached to that certain Guaranty and Collateral Agreement,
dated August 4, 2016 (as previously amended, restated, supplemented or otherwise
modified, the “Agreement”), among the undersigned, as a Grantor, the other
Grantors from time to time party thereto, and Capital One, National Association,
as the Administrative Agent, and that the Collateral listed on Schedule I to
this Amendment shall be and become a part of the Collateral referred to in said
Agreement and shall secure all Secured Obligations referred to in said
Agreement.

 

[GRANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF AMENDMENT

Reference is hereby made to the Guaranty and Collateral Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of August 4, 2016, made by each of StoneMor Operating
LLC, a Delaware limited liability company (the “Administrative Borrower”), the
other Grantors from time to time party thereto, and Capital One, National
Association, as the Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                    ] [corporation/limited liability company/limited
partnership] (the “New Grantor”) agrees to become, and does hereby become, a
Grantor under the Agreement and agrees to be bound by the Agreement as if
originally a party thereto. The New Grantor hereby collaterally assigns and
pledges to the Administrative Agent for the benefit of the Secured Parties, and
grants to the Administrative Agent for the benefit of the Secured Parties, a
security interest in all of the New Grantor’s right, title and interest in and
to the Collateral, whether now owned or hereafter acquired, to secure the prompt
and complete payment and performance of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the New Grantor.

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all material respects (without duplication of any
materiality or Material Adverse Effect qualifier) as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Agreement attached hereto are true and correct in all material respects (without
duplication of any materiality or Material Adverse Effect qualifier) and that
such supplements set forth all information required to be scheduled under the
Agreement with respect to the New Grantor. The New Grantor shall take all steps
necessary and required under the Agreement to perfect, in favor of the
Administrative Agent, a first priority Lien against the New Grantor’s
Collateral, subject to Liens permitted under Section 6.02 of the Credit
Agreement.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Supplement
as of this      day of             , 20    .

 

[NAME OF NEW GRANTOR] By:  

 

Name:  

 

Title:  

 